THE SGPREIIE COUKS 0 :l i E S l h T E OF MONTA
                                     1l

                                      KO. 06-0163
                                        AF
                                                .. .
                                                  .~
                                                                                          ,            ,.   ,,
                                                                                                      >z~trr~
                                                                                                      .
                                                                                                 ''

                                                                                          .;ir
IN RE REVISION OF ?'IiE RULES FOR                                           ::.,<s-:K   (;,?'rrtE      ~l~,~bit~3,TEccij
                                                                                                                 -wj,
CONTINIJING I,EGAL EDUCATION                             1              0 3 ,.%,
                                                                             K:::
                                                                                ?,K>KT~&!+:      <;r


                                                         1

       On October 27, 2006 Scott Burnham. Chair of the Montana Coinmission of
Continuing Legal Education (C1,E) petitioned this Court to adopt the Lhllo~ing
                                                                             change to the
Rules for Continuing Legal Education, as amended in 2001.
       Specifically, Mr. Burnham's Petition proposes that Rule 4.4 be amended as follo~%s:
RULE 4. EVUCATION REQUIRERMENTS, EXEMPTIONS. AND EXTENSIONS

       A. Active Member Minimum Continuing Legal Education Requirement:



       Every three years, each active member must complete a minimum of five (5)
       credit hours in ethics. Ethics means the accepted principles of professional
       conduct and responsibility as es?abiished by the Montana Rules olProfessional
       Conduct. Ethics credits may be used to fulfill the 15 credit hours of required
       continuing legal education. Ethics credits may not be carried fonvard to
       subsequent 3-year reporting periods. Of the five (5) credit hours in ethics, one
       hour must be satisfied by a program on the relationship betureen a law~er's
       professional responsibilities and substance abuse, chemical dependency,
       debilitating mental conditions.

The underlined language is added to the existing language of the Rule.
       Mr. Burnham's Petition states that the amendment of the Rule is appropriate because
the State Bar of Montana (Bar) is making a proactive effort to address problems of substance
abuse: chemical dependency and debilitating mental conditions amongst its members. These
efforts include establishing a iamyer assistant program with a full-time director. The CL,E
believes that mandatory continuing legal education has an important contribution to make in
furthering the Bar's effitrts. Mr. Burnham also points out that past and present disciplinary
counsel advise that many if not most lawyers who become involved in the disciplinary system
have problems with substance abuse, chemical dependency or debilitating mental conditions.
Accordingly, it is appropriate to educate lav3-ersabout lai+yerassistance programs and their
ethical duties to clients m-hen a colleague is impaired.
       Having considered Mr. Burnham's Petition and the important purposes which would
be served by the amendment of the nile, and good cause appearing:
       IT IS HEFEBY ORDERED that Rule 4A of the Rules for Continuing Legal
Education is amended in the foregoing respects; effective April 1,2007. With the exception
of the paragraph amended, all other provisions of Rule 4 remain in full force and effect
without amendment.
       IT IS FURTHER ORDERED that the Clerk of this Court shall give notice of this
Order to Scott Burnham, Chair of the Montana Commission of Continuing Legal Education;
to Chris Manos, Executive Director of the State Bar of Montana with the request that a copy
of this Order be published in the next available issue of the h-fontana Lawyer and posted to
the State Bar of Montana's website; and to Gregory J. Petesch, Code Comtnissioner.
                                                                         L
                                                                              !
                              of November, 2006.